Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 12/09/2020 in which claims 1-20 are pending and ready for examination.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the cited prior arts alone or in combination fail to disclose:
“a controller which is connected to the inverter and configured to control a switching duty of the inverter according to a previous duty command transmitted to the inverter before an abnormal current sensor occurs, and then decreases the switching duty of the inverter to reach zero, when the abnormal current sensor among current sensors, which are connected to the inverter and detect an amount of the current applied to three- phase coils of the motor, respectively, occurs while the battery is charged through the motor and the inverter”.
As to claim 11, the cited prior arts alone or in combination fail to disclose:
“determining, by a controller, whether an abnormal current sensor among current sensors, which are connected to the inverter and detect an amount of a current applied to a three-phase coils of the motor, respectively, occurs while the battery is charged through the motor and the inverter; controlling, by the controller, a switching duty of the inverter according to a previous duty command transmitted to the inverter before the abnormal current sensor occurs, when the controller concludes that the abnormal current sensor among the current sensors occurs; making, by the controller, the switching duty of the inverter reach zero by decreasing the switching duty of the inverter; and determining, by the controller, that the charging of the battery is stopped when the switching duty of the inverter becomes zero”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        April 12, 2022